Citation Nr: 0733856	
Decision Date: 10/26/07    Archive Date: 11/07/07

DOCKET NO.  04-09 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a compensable rating for bilateral hearing 
loss. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from January 1955 to January 1959 
and from August 1961 to February 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2004 rating decision.  In January 
2005, the veteran appeared at in a videoconference hearing RO 
before a Veterans Law Judge who is no longer employed at the 
Board. Subsequently, the Board remanded the case for further 
development in March 2006

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As indicted above, in January 2005, the veteran had a 
videoconference before a Veterans Law Judge who is no longer 
employed at the Board.  In September 2007, the veteran was 
informed of this development and was given an opportunity to 
request another hearing before a different Veterans Law 
Judge.  In correspondence received in October 2007, the 
veteran requested a travel board hearing before another 
Veterans Law Judge.  

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a hearing 
before a Veterans Law Judge at the RO.  
All correspondence and any hearing 
transcripts regarding this hearing 
should be associated with the claims 
folder.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



